IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                            Assigned on Briefs March 14, 2001

                 STATE OF TENNESSEE v. RANDY R. WILSON

                 Direct Appeal from the Circuit Court for Robertson County
                          No. 8152 John H. Gasaway III, Judge



                     No. M2000-01537-CCA-R3-CD - Filed May 16, 2001



The defendant contends that the State should be barred from revoking his Community Corrections
sentence because no detainer was placed on him while he served a six-year prison sentence in North
Carolina while his revocation warrant was pending in Tennessee and the State knew of his location.
We conclude that the State was under no obligation to file a detainer against the defendant, and that
the State was not time barred from proceeding with the Community Corrections revocation after the
defendant’s return to this state. We affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID G. HAYES and
JAMES CURWOOD WITT, JR., JJ., joined.

Gregory D. Smith, Clarksville, Tennessee and Roger Nell, District Public Defender, for the
appellant, Randall R. Wilson.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General; John
Wesley Carney, Jr., District Attorney General; and Joel Perry, Assistant District Attorney General,
for the appellee, State of Tennessee.


                                            OPINION


        On June 13, 2000, the defendant, Randy R. Wilson, had his Community Corrections sentence
revoked and was ordered to serve eight (8) years in the Department of Correction. He contends that
the State was barred from revoking his Community Corrections sentence because no detainer was
issued against him while he was serving a sentence in North Carolina while his revocation warrant
was pending in Tennessee and the State knew of his location. After review, we affirm the trial
court’s revocation of the defendant’s Community Corrections sentence.
                                Procedural Background and Facts

        On October 15, 1991, a jury found the defendant guilty of the sale of a Schedule II controlled
substance (cocaine). On December 6, 1991, the defendant was sentenced and placed on Community
Corrections for eight years. On February 14, 1992, a revocation warrant was filed against the
defendant alleging house arrest/curfew violations and failure to perform public service work. This
revocation warrant was served upon the defendant on December 6, 1992. On January 8, 1993, the
defendant failed to appear and a capias was issued. Later in 1993, the defendant’s probation officer
received a phone call from a prison counselor in North Carolina advising him that the defendant was
incarcerated in North Carolina, convicted of robbery, and sentenced to fourteen years, of which he
might serve four. The State took no action to place a detainer on the defendant or other action
towards the defendant, and the case file was not revisited until March 2000 when the probation
officer saw the defendant in court on other matters.

        On March 17, 2000, the defendant was arrested on the 1993 capias. On May 5, 2000, the
State amended the revocation warrant to add a new charge that the defendant failed to obey the law.
This new charge allegedly grew out of the defendant being arrested in Springfield, Tennessee, for
aggravated assault (domestic) and reckless endangerment on April 29, 2000. On June 2, 2000, the
revocation warrant was amended a second time alleging the defendant had again violated the terms
of his Community Corrections sentence by once again failing to obey the law. The new charge grew
out of the defendant allegedly being arrested for robbery by the Springfield Police Department on
May 19, 2000.

        On June 13, 2000, the defendant appeared with counsel and, after a hearing, the trial court
revoked the defendant’s Community Corrections sentence and ordered the defendant to serve eight
(8) years in the Department of Correction. The defendant is asking this court to bar the State and the
trial court from revoking his Community Corrections sentence because no detainer was placed on
him while he served a six-year prison sentence in North Carolina while the revocation warrant was
pending and the State knew of his location. The defendant’s appeal is properly before this court.

                                              Analysis

        The defendant correctly acknowledges in his brief that the Interstate Compact on Detainers
does not generally apply to probation revocation. See State v. Warren, 740 S.W.2d 427, 427 (Tenn.
Crim. App. 1986). However, the defendant relies on Allen v. State, 505 S.W.2d 715, 718 (Tenn.
1974) to support his contention that the defendant had a right to a speedy trial on the revocation
warrant. The Tennessee Supreme Court in Allen stated, “[W]e expressly hold that a probation
revocation proceeding is a continuation of the criminal prosecution, and as such, the defendant in
the instant case has a constitutional right to a speedy trial on ‘the offense of violation of the terms
of probation.’ Any language in former opinions, contrary to the holdings herein, shall conform to
the holdings of this case.” Allen, 505 S.W.2d at 718.




                                                 -2-
        In Allen, the defendant was serving a twenty-seven year sentence from Davidson County in
a Tennessee penitentiary. As a result of the defendant’s Davidson County conviction, a revocation
warrant was issued in Marshall County where the defendant was on probation. No further action was
taken on the revocation warrant until over two and one-half years later when the defendant was about
to be considered for parole on the Davidson County conviction. At that time, a detainer request was
filed by the state at the state penitentiary setting the hearing date in the revocation warrant. Upon
the defendant’s return to Marshall County for the revocation hearing, the defendant was finally
served with the revocation warrant. The court concluded that the delay in having a hearing on the
probation violation warrant violated the defendant’s right to a speedy trial. The major distinction
between the Allen case and the case at bar is that the defendant in Allen was incarcerated in the State
of Tennessee and was what the court considered to be “readily accessible” for a hearing on the
revocation warrant.

       The present case is more akin to Blackwell v. State, 546 S.W.2d 828 (Tenn. Crim. App.
1976), wherein this court pointed out a significant difference between Allen and a case where a
defendant is incarcerated in another state. In Blackwell, the defendant was incarcerated in Florida
on a robbery conviction and the hearing on his probation revocation was not had until he was
released from Florida custody. This court stated that “the delay in [Blackwell] was brought about
by the appellant’s own misconduct that resulted in his incarceration in the Florida penitentiary.”
Blackwell, 546 S.W.2d at 830. We ultimately held that the delay that the defendant brought upon
himself by his own misconduct did not result in a violation of his right to a speedy trial. Id.

        This case presents substantially the same situation as Blackwell dealing with an interstate
prisoner. Here, the State could not obtain jurisdiction upon the defendant until he was released from
North Carolina, and he was not available for the revocation hearing until that time. We conclude
that the defendant has offered no proof that he was “readily accessible” to the State of Tennessee
while being housed in a penitentiary in North Carolina. Therefore, we hold that the defendant was
not deprived of his right to a speedy trial as a result of his own misconduct.

                                             Conclusion

       Accordingly, we affirm the trial court’s revocation of the defendant’s Community
Corrections sentence.




                                                       ___________________________________
                                                       JOHN EVERETT WILLIAMS, JUDGE




                                                 -3-